DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21-27 drawn to a first apparatus.
Group II, claims 28-31 and 33-34, drawn to a second apparatus.
Group II, claim(s) 35-41, drawn to a method of separating plates.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
a.  As to Group I and each of Groups II and III - It is noted that a general apparatus having a work surface which provides a displacement mechanism and an alignment mechanism does not define a special technical feature as evidenced by U.S. Patent No. 4,664,581 (cited in the ISR of record as an X reference to at least claim 21 of the apparatus claims of the corresponding foreign counterpart application).  As to claim 21, this reference teaches of an apparatus for separating plates comprising a work surface 26 for receiving plates 58, a first displacement mechanism 18 to shear the plates in a first “substantially horizontal” direction, and an alignment mechanism 38, 30 for aligning the plates.  Similarly JP 2014-239822 discloses an apparatus for separating plates comprising a work surface 110, for receiving plates 12S, a first displacement mechanism 130 to shear the plates 12S in a first “substantially horizontal” direction, and an alignment mechanism 14, 120, for aligning the plates 12S. Therefore, the invention of claim 21 appears to be taught by the prior art and does not define a special technical feature.   Accordingly, for at least these reasons, there is no unity of invention between Group I and either Groups II to III as the features of Group I are taught by the references above, therefore restriction is proper.
b.  As to Groups II and III - It is noted that a general apparatus having a work surface which provides a displacement mechanism and an alignment mechanism does not define a special technical feature as evidenced by U.S. Patent No. 4,664,581 (cited in the ISR of record as an X reference to at least claim 28 of the apparatus claims of the corresponding foreign counterpart application).  As to claim 28, this reference teaches of a loading mechanism 38 for an apparatus for separating plates 58 comprising a work surface 26 for receiving plates 58, a first displacement mechanism 18 to shear the plates in a first “substantially horizontal” direction, and an alignment mechanism 30 for aligning the plates.  After separating the stack, the separated stack of plates 58 are then spaced in recesses 24 of lateral arms 20 and plate 26 is rotated away from the stack.  Rack 62 is then supplied to the bottom of the stack (Figs. 10 and 11) and held upright via mechanism 50 and arms 20.  The rack 62 defining a supply mechanism for transferring the separated plate stack for subsequent processing.   
The addition of an automatic feed mechanism to transfer a stack to the separator apparatus is not held to be a novel contribution to the art and defines an obvious modification.  U.S. Patent No. 4,664,581 discloses supplying a stack of plates 58 to the sheet handling and separator apparatus (Figs. 1-4), U.S. Patent No. 5,431,530 teaches of an automatic feeding of plates to a stack aligning apparatus; U.S. Patent No. 4,710,089 teaches of an automatic feed of a stack of plates to an article handling apparatus of a stack; Fig. 1; U.S. Patent No. 5,129,643 teaches of automatic feed of a stack of plates to an article handling apparatus of a stack; Figs. 3-4; U.S. Patent Application No. 2010/0017014 discloses automatic feeding of a stack of battery plates to a device for subsequent manipulation (Fig. 6).  Therefore the concept of providing an automatic feed mechanism for transferring a number of substrates to a processing apparatus for subsequent manipulation is not held to be a novel contribution to the art and is not held to be a special technical feature under 371 practice.  Accordingly, the apparatus of Group II does not appear to define a special technical feature over the prior art and lack of unity of invention between the apparatus of Group II and method of Group III exists.
In addition, while the method of Group III is specific to a method of separating battery plates, the apparatus of Group II, is not limited by the type of plate being handled therein.  Thus the special technical features of Group III, specific to a method of separating battery plates, are not shared between the method of Group III and apparatus of Group II (or Group I for that matter).
For at least these reasons, there is no unity of invention between Group II and Group III as the features of Group II are taught by the references above, and restriction is proper.
As the parent application requested a written translation to the restriction requirement of the parent, the same pathway has been taken in this office action.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725